UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7172



SHARN JACKSON,

                                            Petitioner - Appellant,

          versus


GENE JOHNSON, Director of        the   Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:05-cv-00667-RAJ)


Submitted: November 15, 2006              Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sharn Jackson, Appellant Pro Se. Josephine Frances Whalen, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sharn Jackson, a state prisoner, seeks to appeal the

district       court’s   order        accepting    the    recommendation          of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254 (2000)

petition.       The order is not appealable unless a circuit justice or

judge     issues    a    certificate        of    appealability.             28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record    and    conclude      that    Jackson    has    not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are    adequately     presented         in   the

materials       before   the    court     and     argument     would   not        aid   the

decisional process.



                                                                              DISMISSED




                                          - 2 -